Fourth Court of Appeals
                                    San Antonio, Texas
                                      December 30, 2020

                                      No. 04-19-00871-CR

                                      Charles W. EADEN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR4480
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER

        Appellant’s brief was due on October 23, 2020. Neither the brief nor a motion for
extension has been filed. On September 23, 2020, we notified appellant’s counsel of the
deficiency. TEX. R. APP. P. 38.8(b)(2). We received no response.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

       (3) Has appointed or retained counsel abandoned the appeal? Because initiating
       contempt proceedings against appellant’s counsel may be necessary, the trial
       court should address this issue even if new counsel is retained or substituted
       before the date of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court